332 F.2d 179
Marvin SPIRES, Plaintiff-Appellant,v.James L. BOTTORFF, Defendant-Appellee.
No. 14445.
United States Court of Appeals Seventh Circuit.
May 14, 1964.

Marvin Spires, in pro. per.
Robert G. Bottorff, Jeffersonville, Ind., Richard C. O'Connor, New Albany, Ind., Owen Voigt, Jeffersonville, Ind., for defendant-appellee, Orbison, Rudy & C'Connor, New Albany, Ind., of counsel.
Before SCHNACKENBERG, KILEY and SWYGERT, Circuit Judges.
KILEY, Circuit Judge.


1
Plaintiff, a state prisoner, appeals from an adverse judgment in a civil rights action against an Indiana public official.


2
This court on May 3, 1963, reversed a judgment denying plaintiff leave to prosecute his suit for damages, and remanded the cause for further proceeding.  Spires v. Bottorff, 317 F.2d 273 (7th Cir. 1963).  On remand, the complaint was filed and issues joined.  Plaintiff was produced for trial under a writ of habeas corpus ad prosequendum.  Witnesses were heard, and the district court, without a jury, found adversely to plaintiff on his claims that defendant Bottorff's letter to the warden of the penitentiary, and defendant Bottorff's alleged prejudicial interference in plaintiff's coram nobis action in the Clark County Circuit Court, had violated plaintiff's constitutional rights.  Spires v. Bottorff, 223 F. Supp. 441 (S.D.Ind.1963).


3
We have read the district court opinion and are satisfied there was no merit in the contentions made here by plaintiff, that the district court disregarded the 'uncontradicted testimony' of witness Kage, and that the testimony of witness Baker proved Bottorff's interference in the coram nobis proceeding.  Both contentions involve questions of fact upon which the district court made findings, including considerations of credibility, which have substantial basis in the evidence and are not erroneous.  We have no definite and firm conviction that a mistake has been made.  American Glass Co. v. Michigan Mut. Liab.  Co., 327 F.2d 776 (7th Cir. 1964), Footlik v. United States, 323 F.2d 635 (7th Cir., 1963).


4
For the reasons given, the judgment upon the findings is not error and is affirmed.